DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 36 is objected to because of the following informalities: 
For claim 36,  “A system configured for integration of real and virtual images for visualization of building construction using the method of claim 47, ...” Claim 36 depends on the claim that is not exist. It should be changed to  “A system configured for integration of real and virtual images for visualization of building construction using the method of claim 26, ...” Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 19-26, 29, 33 and 36-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 12, 13 and 18 of Patent No. 11,195,324.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same except that claim 19 of the instant application recites A display device configured for real-time visualization of building structures, the display device comprising: a graphical display component: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the display device to carry out operations including: retrieving at least a subset of illumination data from a computing system communicatively connected with the display device. However, Ranskar et al. (US 2003/0034976 A1) teaches these limitations, as discussed below. Thus, claims 19-26, 29, 33 and 36-38 of the instant application is obvious in view of claims 1, 3-6, 12, 13 and 18 of Patent No. 11,195,324.
6.	Regarding claim 19, the application claim discloses A display device configured for real-time visualization of building structures, the display device comprising: a graphical display component: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the display device to carry out operations including: retrieving at least a subset of illumination data from a computing system communicatively connected with the display device, wherein the illumination data comprise: a plurality of predefined virtual external building-surface elements, each associated with respective pre-computed illumination characteristics, wherein the associated pre-computed illumination characteristics for each given predefined virtual external building-surface element of the plurality comprise physical illumination characteristics calculated for the given predefined virtual external building-surface elements as layered in simulation at a specified surface location of a virtual three-dimensional (8D) model of a building structure; in the graphical display component, generating a spatially-manipulable rendered image of the building structure in real-time based on the virtual 3D model; in the graphical display component, rendering, in real-time, one or more of the plurality of the predefined virtual external building-surface elements at respectively specified locations on the rendered image; and in the graphical display component, simulating illumination of each of the one or more of the plurality of the predefined virtual external building-surface elements in real-time based on its associated calculated illumination characteristics, its respectively specified location on the rendered image, and a specification of environmental illumination conditions.  Claim 1 of Patent No. 11,195,324 discloses A method for real-time visualization of building structures, the method comprising: calculating physical illumination characteristics for each of a plurality of predefined virtual external building-surface elements layered in simulation at specified surface locations of a virtual three-dimensional (3D) model of a building structure, wherein the virtual 3D model is constructed based on data descriptive of the building structure; associating each of the plurality of predefined virtual external building-surface elements with its calculated illumination characteristics in a database; on an interactive display device, generating a spatially-manipulable rendered image of the building structure in real-time based on the virtual 3D model; on the interactive display device, rendering, in real-time, one or more of the plurality of the predefined virtual external building-surface elements at respectively specified locations on the rendered image; and on the interactive display device, simulating illumination of each of the one or more of the plurality of the predefined virtual external building-surface elements in real-time based on its associated calculated illumination characteristics, its respectively specified location on the rendered image, and a specification of environmental illumination conditions. Regarding claim 19, the only difference is that claim 19 of the instant application recites “the display device comprising: a graphical display component: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the display device to carry out operations including: retrieving at least a subset of illumination data from a computing system communicatively connected with the display device” which claim 1 of Patent No. 11,195,324 recites “A method”. For the added limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raskar into Patent No. 11,195,324, in order to seamlessly fit images from multiple projectors onto a single complex object so that it can be viewed from any direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by applicant to modify claim 1 of Patent No. 11,195,324 to include the display device comprising: a graphical display component: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the display device to carry out operations including: retrieving at least a subset of illumination data from a computing system communicatively connected with the display device. ([0023, 0044, 0093]).  Regarding claims 26, 37 and 38, the analysis is similar to that of claim 19, the rationale of claim 19 rejection is applied in rejecting claims 26, 37 and 38. Therefore, the claims in the present application disclosing similar limitations with the claims in the Patent No. 11,166,765.
7.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,195,324.
Current Application No.
17/543,837
Patent No. 
11,195,324
19
	1
20-23
3-6
24
12
25
13
26
18
29
18
33
18
36
18
37
18
38
18


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,195,324.
Current Application No.
17/543,837
Claim 19
Patent No. 
11,195,324
Claim 1
A display device configured for real-time visualization of building structures, the display device comprising: a graphical display component: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the display device to carry out operations including: retrieving at least a subset of illumination data from a computing system communicatively connected with the display device, wherein the illumination data comprise:
Raskar teaches these limitations, as discussed above.

A method for real-time visualization of building structures, the method comprising:
a plurality of predefined virtual external building-surface elements, each associated with respective pre-computed illumination characteristics, wherein the associated pre-computed illumination characteristics for each given predefined virtual external building-surface element of the plurality comprise physical illumination characteristics calculated for the given predefined virtual external building-surface elements as layered in simulation at a specified surface location of a virtual three-dimensional (3D) model of a building structure;
calculating physical illumination characteristics for each of a plurality of predefined virtual external building-surface elements layered in simulation at specified surface locations of a virtual three-dimensional (3D) model of a building structure, wherein the virtual 3D model is constructed based on data descriptive of the building structure; associating each of the plurality of predefined virtual external building-surface elements with its calculated illumination characteristics in a database;
in the graphical display component, generating a spatially-manipulable rendered image of the building structure in real-time based on the virtual 3D model;
on an interactive display device, generating a spatially-manipulable rendered image of the building structure in real-time based on the virtual 3D model;
in the graphical display component, rendering, in real-time, one or more of the plurality of the predefined virtual external building-surface elements at respectively specified locations on the rendered image;
on the interactive display device, rendering, in real-time, one or more of the plurality of the predefined virtual external building-surface elements at respectively specified locations on the rendered image;
and in the graphical display component, simulating illumination of each of the one or more of the plurality of the predefined virtual external building-surface elements in real-time based on its associated calculated illumination characteristics, its respectively specified location on the rendered image, and a specification of environmental illumination conditions.
and on the interactive display device, simulating illumination of each of the one or more of the plurality of the predefined virtual external building-surface elements in real-time based on its associated calculated illumination characteristics, its respectively specified location on the rendered image, and a specification of environmental illumination conditions.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 26-28, 31-33 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raskar et al. (US 2003/0034976 A1) in view of Gross (US 2015/0213315 A1).
11.	With reference to claim 26, Raskar teaches A method for integration of real and virtual images for visualization of building construction, (“One of the important tasks in achieving a compelling visualization is to associate the graphical primitives of the virtual 3D model 122 with the physical object 101 so that the appearance of the neutral object is enhanced.” [0092] “Our system can be used to illuminate objects such as tabletop items, industrial parts, clay models, building interiors, statues, architectural monuments, entire buildings and bridges.” [0025]) Raskar also teaches the method comprising:  in a computing device, constructing a virtual three-dimensional (3D) model of a building structure at a given location based on data descriptive of the building structure, ( “in the physical world, the texture and lighting associated with the surface of a physical object are an integral part of the object. We express these object characteristics using modified bi-directional reflectance distribution functions (BRDF), described in greater detail below. A number of hardware and software solutions are available to generate a highly detailed, virtual 3D graphics model 122.” [0036] “Our system can be used to illuminate objects such as tabletop items, industrial parts, clay models, building interiors, statues, architectural monuments, entire buildings and bridges.” [0025]) Raskar further teaches in the computing device, generating a rendered image of the building structure as viewed from a camera device during acquisition of an image of the building structure, the rendered image further being based at least on the 3D model and image information associated with the acquired image and comprising data indicative of acquisitional circumstances of the acquired image; (“Step 130 renders an image 131 of the virtual 3D graphics model 122 using a rendering engine so that the appearance of the 3D physical object 101 can be modified in novel ways. In addition to the virtual 3D model 122, the rendering engine 130 also takes as input the extrinsic and extrinsic parameters 401 determined during registration 400 and a location 132 of a user viewing the 3D physical object 101, i.e., in classical terms, the "camera" location. For the purpose of correctly computing ng specular highlight effect, we can use, e.g., an Origin Instruments DynaSight.TM. optical tracking system 135 to track the location 132 of a moving user. The system 135 includes a compact, self-contained stereo-sensor that measures the instantaneous three-dimensional position of a passive target. The sensor automatically acquires and tracks the user in an uncontrolled environment.” [0038] “Our system can be used to illuminate objects such as tabletop items, industrial parts, clay models, building interiors, statues, architectural monuments, entire buildings and bridges.” [0025] “a set of 3D calibration points 112 are selected on the surface of the object, and the corresponding 3D model calibration points in the 3D graphics model are identified. The model calibration points are related to corresponding calibration pixels 114 in calibration images as described in greater detail below. For example, the calibration points 112 are easy to locate comers of the 3D physical object 101. The 3D calibration points and pixels are used by an optional automated registration step 400 described in greater detail below. This step "registers" a projector 160 with the object 101. The registration step 400 determines extrinsic and intrinsic parameters 401 to be used while rendering computer graphics images. The projection of a perspective illumination device has up to eleven degrees of freedom, six external and five internal. Therefore, a minimum of six fiducial points are required in order to resolve the extrinsic and intrinsic parameters that will allow us to exactly determine the necessary transform to align projected images of the model 111 with the 3D physical object 101.” [0033]) Raskar teaches in the computing device, determining a masked portion of the acquired image occupied only by the building structure; and on a display device, generating a merged image of the acquired image and the rendered image in which the rendered image occupies the masked portion of the acquired image, (“as shown in FIG. 6, the surface 600 of the physical object 101 illuminated by the projectors 601-602 can be constructed of variously shaped parts, or the scene can include multiple different objects, a collection of disjoint objects resulting in shadows and fragmented overlap regions. More important for complex objects, overlap regions can containing surfaces with depth discontinuities resulting in occlusions.” [0104] “Blending image intensities for overlap and occlusion; Projecting the corrected and blended modified image on the object.” [0058-0059] “Our system can be used to illuminate objects such as tabletop items, industrial parts, clay models, building interiors, statues, architectural monuments, entire buildings and bridges.” [0025])
Raskar does not explicitly teach a simulated viewing point corresponding to an actual viewing point. This is what Gross teaches (“a user may find a target property that is in dilapidated condition, and may desire to understand better what such structure would look like if it were improved. As noted above the present invention preferably stores reference images of structures similar to the target images reviewed by the user, and is also able to characterize or model the effects of aging or weathering. Alternatively different types of noise reduction, removal or image enhancement can be performed to smooth out and improve the image. Consequently it is a simple matter to "reverse" some of the effects of such aging or weathering and/or simulate correcting many of the attribute impairments in the target image using conventional image filtering and processing. The simulation can be controlled selectively to correct particular damage or attributes, such as facade/siding cracks, paint irregularities, roof damage, etc. or other basic building elements. Note that this feature is handy and could be employed by painters, contractors, etc., who are presenting or bidding on remodeling of a property. The Remediation Simulation Logic 175 thus outputs a simulated image of a remediated version of the target structure.” [0096] “Lead Generator Engine 160 is distributed and incorporated (at least in part) within code and part of an app running on a smartphone. The app integrates with the device's built-in camera (not shown) so that the user simply captures an image of a target property 382 as they see it on location. This can include both interior and exterior images of course. The image and other useful data (such as location data) is uploaded to a server side component of Lead Generator Engine 160, which queries database 142 to locate a match. As noted above, image matching for building structures can be accomplished in any number of ways by adapting existing recognition algorithms to recognize the types of objects of interest here. Further details about the target property 382 can then be presented within portion 385 or 390 of an interface 380 presented on their respective computing device.” [0107]) Gross teaches the image and other useful data (such as location data) that captured are the actual viewing used to match for building structures, and outputs a simulated image of the target structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross into Raskar, in order to assess and / or improve the condition of living structures and other appurtenant real property features.
12.	With reference to claim 27, Raskar teaches the data descriptive of the building structure comprise description information, the description information being at least one of: one or more photographic images of the building structure and it environmental surroundings, architectural data descriptive of the building structure, or data descriptive of environmental surroundings of the building structure. (“In the "Facade" project, a sparse set of photographs was used to model and render architectural monuments, see Debevec et al. "Modeling and Rendering Architecture from Photographs," SIGGRAPH '96, August 1996. Their main problems were related to occlusion, sampling, and blending issues that arise when re-projecting images onto geometric models. They addressed these problems with computer images and analytic models.” [0008] “Our system can be used to illuminate objects such as tabletop items, industrial parts, clay models, building interiors, statues, architectural monuments, entire buildings and bridges.” [0025])
13.	With reference to claim 28, Raskar teaches the data indicative of acquisitional circumstances of the acquired image are at least one of: geographic location of the camera device when the acquired image was acquired, position and perspective of the camera device with respect to the building structure when the acquired image was acquired, a timestamp of when the acquired image was acquired, weather conditions at the given location when the acquired image was acquired, position of sun in the sky at the given location when the acquired image was acquired, illumination conditions at the given location when the acquired image was acquired, response characteristics of the camera device, or operational settings of the camera device when the acquired image was acquired. (“Step 130 renders an image 131 of the virtual 3D graphics model 122 using a rendering engine so that the appearance of the 3D physical object 101 can be modified in novel ways. In addition to the virtual 3D model 122, the rendering engine 130 also takes as input the extrinsic and extrinsic parameters 401 determined during registration 400 and a location 132 of a user viewing the 3D physical object 101, i.e., in classical terms, the "camera" location. For the purpose of correctly computing ng specular highlight effect, we can use, e.g., an Origin Instruments DynaSight.TM. optical tracking system 135 to track the location 132 of a moving user. The system 135 includes a compact, self-contained stereo-sensor that measures the instantaneous three-dimensional position of a passive target. The sensor automatically acquires and tracks the user in an uncontrolled environment.” [0038] “When we simulate motion of static objects, we project images of moving objects on the static objects. For example for a rotationally symmetric vase, we project images generated from a rotating model of the vase to give the illusion of virtual motion of the static object. We take this concept further when illuminating a scene made of multiple objects. We project images corresponding to different but consistent motions on different parts of the scene. For example, to generate the effect of a car moving on a road, we project an image where the portion illuminating the wheels rotate about the axle of the wheels, while the road under the car or other portions of the back-drop move backwards. In addition, the motion of the wheels and the motion of the back-drop is consistent. As the wheels rotate faster, the backdrop translates at a higher rate giving the illusion that the static car is indeed moving faster.” [0042])
14.	With reference to claim 31, Raskar does not explicitly teach generating the rendered image of the building structure as viewed from the simulated viewing point corresponding to the actual viewing point comprises generating the rendered image with illumination characteristics matching those of the physical environment at the given location when the acquired image was acquired. This is what Gross teaches (“a user may find a target property that is in dilapidated condition, and may desire to understand better what such structure would look like if it were improved. As noted above the present invention preferably stores reference images of structures similar to the target images reviewed by the user, and is also able to characterize or model the effects of aging or weathering. Alternatively different types of noise reduction, removal or image enhancement can be performed to smooth out and improve the image. Consequently it is a simple matter to "reverse" some of the effects of such aging or weathering and/or simulate correcting many of the attribute impairments in the target image using conventional image filtering and processing. The simulation can be controlled selectively to correct particular damage or attributes, such as facade/siding cracks, paint irregularities, roof damage, etc. or other basic building elements. Note that this feature is handy and could be employed by painters, contractors, etc., who are presenting or bidding on remodeling of a property. The Remediation Simulation Logic 175 thus outputs a simulated image of a remediated version of the target structure.” [0096] “Lead Generator Engine 160 is distributed and incorporated (at least in part) within code and part of an app running on a smartphone. The app integrates with the device's built-in camera (not shown) so that the user simply captures an image of a target property 382 as they see it on location. This can include both interior and exterior images of course. The image and other useful data (such as location data) is uploaded to a server side component of Lead Generator Engine 160, which queries database 142 to locate a match. As noted above, image matching for building structures can be accomplished in any number of ways by adapting existing recognition algorithms to recognize the types of objects of interest here. Further details about the target property 382 can then be presented within portion 385 or 390 of an interface 380 presented on their respective computing device.” [0107]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross into Raskar, in order to assess and / or improve the condition of living structures and other appurtenant real property features.
15.	With reference to claim 32, Raskar does not explicitly teach generating the rendered image of the building structure as viewed from the simulated viewing point corresponding to the actual viewing point further comprises determining the illumination characteristics of the physical environment at the given location when the acquired image was acquired. This is what Gross teaches (“a user may find a target property that is in dilapidated condition, and may desire to understand better what such structure would look like if it were improved. As noted above the present invention preferably stores reference images of structures similar to the target images reviewed by the user, and is also able to characterize or model the effects of aging or weathering. Alternatively different types of noise reduction, removal or image enhancement can be performed to smooth out and improve the image. Consequently it is a simple matter to "reverse" some of the effects of such aging or weathering and/or simulate correcting many of the attribute impairments in the target image using conventional image filtering and processing. The simulation can be controlled selectively to correct particular damage or attributes, such as facade/siding cracks, paint irregularities, roof damage, etc. or other basic building elements. Note that this feature is handy and could be employed by painters, contractors, etc., who are presenting or bidding on remodeling of a property. The Remediation Simulation Logic 175 thus outputs a simulated image of a remediated version of the target structure.” [0096] “Lead Generator Engine 160 is distributed and incorporated (at least in part) within code and part of an app running on a smartphone. The app integrates with the device's built-in camera (not shown) so that the user simply captures an image of a target property 382 as they see it on location. This can include both interior and exterior images of course. The image and other useful data (such as location data) is uploaded to a server side component of Lead Generator Engine 160, which queries database 142 to locate a match. As noted above, image matching for building structures can be accomplished in any number of ways by adapting existing recognition algorithms to recognize the types of objects of interest here. Further details about the target property 382 can then be presented within portion 385 or 390 of an interface 380 presented on their respective computing device.” [0107]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross into Raskar, in order to assess and / or improve the condition of living structures and other appurtenant real property features.
16.	With reference to claim 33, Raskar does not explicitly teach generating the rendered image of the building structure as viewed from the simulated viewing point corresponding to the actual viewing point comprises: simulating application of one or more virtual surface finishing components on the rendered image of the building structure; and simulating illumination of the rendered image, including the one or more surface finishing elements, to match illumination of the physical environment at the given location when the acquired image was acquired. This is what Gross teaches (“a user may find a target property that is in dilapidated condition, and may desire to understand better what such structure would look like if it were improved. As noted above the present invention preferably stores reference images of structures similar to the target images reviewed by the user, and is also able to characterize or model the effects of aging or weathering. Alternatively different types of noise reduction, removal or image enhancement can be performed to smooth out and improve the image. Consequently it is a simple matter to "reverse" some of the effects of such aging or weathering and/or simulate correcting many of the attribute impairments in the target image using conventional image filtering and processing. The simulation can be controlled selectively to correct particular damage or attributes, such as facade/siding cracks, paint irregularities, roof damage, etc. or other basic building elements. Note that this feature is handy and could be employed by painters, contractors, etc., who are presenting or bidding on remodeling of a property. The Remediation Simulation Logic 175 thus outputs a simulated image of a remediated version of the target structure.” [0096] “Lead Generator Engine 160 is distributed and incorporated (at least in part) within code and part of an app running on a smartphone. The app integrates with the device's built-in camera (not shown) so that the user simply captures an image of a target property 382 as they see it on location. This can include both interior and exterior images of course. The image and other useful data (such as location data) is uploaded to a server side component of Lead Generator Engine 160, which queries database 142 to locate a match. As noted above, image matching for building structures can be accomplished in any number of ways by adapting existing recognition algorithms to recognize the types of objects of interest here. Further details about the target property 382 can then be presented within portion 385 or 390 of an interface 380 presented on their respective computing device.” [0107]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross into Raskar, in order to assess and / or improve the condition of living structures and other appurtenant real property features.
17.	Claim 36 is similar in scope to claim 26, and thus is rejected under similar rationale. Raskar additionally teaches the system comprising: a computing device; and a display device communicatively connected with the computing system (“we use a processor 401 to register 400 the 3D physical object 101 with the model 111 obtained by the scanner 110 as follows. The processor 401 is coupled to all of the hardware components that comprise the system 100 of FIG. 1. This processor can also include memory, and software and hardware of the editor and rendering engine.” [0093] “Step 140 corrects the intensity of the rendered image 131 on a per pixel basis to take into account for the orientation of the neutral surface of the 3D physical object 101, and the radiance for the oriented surface. The image intensities can be corrected using alpha-blending available in the graphics hardware. The details of this step are further described below. Standard rendering usually assume that the image 131 is projected onto a single flat surface, e.g., a screen of a display device or a piece of paper, that is perpendicular to and centered on the optical axis. In our system 100, the image 131 can be projected onto a complex object or structure having any number of arbitrarily shaped surface oriented at various angles, including curved portions. This step produces a corrected image 141.” [0044] “The present paradigm for 3D computer graphics uses multiple projectors to graphically animate physical objects or structures in the real world.” [0011])
18.	Claim 37 is similar in scope to claim 26, and thus is rejected under similar rationale. Raskar additionally teaches the computing system comprising: one or more processors; and memory storing instructions that, when executed by the one more processors, cause the computing system to carry out operations (“The present paradigm for 3D computer graphics uses multiple projectors to graphically animate physical objects or structures in the real world.” [0011] “we use a processor 401 to register 400 the 3D physical object 101 with the model 111 obtained by the scanner 110 as follows. The processor 401 is coupled to all of the hardware components that comprise the system 100 of FIG. 1. This processor can also include memory, and software and hardware of the editor and rendering engine.” [0093])
19.	Claim 38 is similar in scope to claim 26, and thus is rejected under similar rationale. Raskar additionally teaches the display device comprising: a graphical display component: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the display device to carry out operation (“The present paradigm for 3D computer graphics uses multiple projectors to graphically animate physical objects or structures in the real world.” [0011] “Step 140 corrects the intensity of the rendered image 131 on a per pixel basis to take into account for the orientation of the neutral surface of the 3D physical object 101, and the radiance for the oriented surface. The image intensities can be corrected using alpha-blending available in the graphics hardware. The details of this step are further described below. Standard rendering usually assume that the image 131 is projected onto a single flat surface, e.g., a screen of a display device or a piece of paper, that is perpendicular to and centered on the optical axis. In our system 100, the image 131 can be projected onto a complex object or structure having any number of arbitrarily shaped surface oriented at various angles, including curved portions. This step produces a corrected image 141.” [0044] “we use a processor 401 to register 400 the 3D physical object 101 with the model 111 obtained by the scanner 110 as follows. The processor 401 is coupled to all of the hardware components that comprise the system 100 of FIG. 1. This processor can also include memory, and software and hardware of the editor and rendering engine.” [0093])

Allowable Subject Matter
20.	Claims 30, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 30, the prior art of record fails to either individually or in combination teach the claimed feature of “generating the rendered image of the building structure as viewed from a rendering perspective that matches the determined position and perspective of the camera device with respect to the building structure.”
Regarding claim 34, the prior art of record fails to either individually or in combination teach the claimed feature of “classifying pixels of the acquired image as being one of part of the building structure, or not part of the building structure; and identifying the masked portion as being those pixels classified as part of the building structure.”

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619